Citation Nr: 0837799	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-01 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disability 
including as due to asbestos.

2.  Entitlement to service connection for carcinoma of the 
bladder as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for carbine shoulder.

4.  Entitlement to service connection for cyst removal.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The veteran requested that he be afforded a Board hearing 
when he submitted his substantive appeal in January 2007.  
However, the veteran's representative submitted a statement 
received in May 2008 in which he indicated that the veteran 
requested to withdraw his request for a hearing.  38 C.F.R. 
§ 20.704(e).  


FINDINGS OF FACT

1.  The veteran does not have a lung disability that is 
related to his military service.

2.  Carcinoma of the bladder was not shown in service and is 
not related to the veteran's military service, including in-
service radiation exposure.

3.  The veteran does not have carbine shoulder that is 
related to his military service.

4.  The veteran does not have a disability manifested by the 
removal of a cyst that is related to his military service.




CONCLUSIONS OF LAW

1.  The veteran does not have a lung disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  Service connection for carcinoma of the bladder secondary 
to ionizing radiation is not warranted.  38 U.S.C.A. §§ 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2008).  

3.  The veteran does not have carbine shoulder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

4.  The veteran does not have a disability manifested by the 
removal of a cyst that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The Board also finds that notice letters dated in August 
2002, August 2003, and June 2007 satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the letters, the veteran was notified that the RO was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO requested that the veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  Additionally, the veteran was requested 
to submit evidence in support of his claims.  

Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of the Statement of the Case (SOC) dated in November 2006 
and a June 2007 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the veteran's 
service treatment records (STRs), VA medical records, and 
private medical records.  The also RO attempted to obtain 
private treatment reports from G. Chaney, M.D.  In a June 
2003 letter the veteran was informed that he needed to submit 
another Authorization and Consent to Release Information to 
VA because the form he previously filled out did not comply 
with the Health Insurance Portability and Accountability Act 
(HIPPA).  The veteran failed to respond to the letter or 
provide any records from Dr. Chaney.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for the lung 
disability, carcinoma of the bladder, and cyst removal, as 
discussed in more detail below, the record is absent for 
competent medical evidence that these disabilities are the 
result of a disease or injury incurred in or aggravated by 
active military service.   The Board cognizant that there are 
instances in which lay testimony can serve to establish an 
association between service and the claimed disability or 
death for the purpose of satisfying the criteria of 
McLendon.  For example, a lay person may be competent to 
offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony as to a continuity of symptomatology 
can satisfy the requirements of McLendon.  However, the Board 
finds that a lay person is not be competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as linking the veteran's cancer and lung disability to 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination. 

However, unlike Charles, the veteran has not reported 
symptoms of his claimed lung disability, carcinoma of the 
bladder, or the claimed cyst removal in service, or a 
continuity of symptoms since separation.  Instead, he has 
asserted a relationship between a lung disability, carcinoma 
of the bladder, and a cyst removal and his military service, 
including exposure to asbestos with regard to his claimed 
lung disability and exposure to radiation with regard to his 
carcinoma of the bladder, which, as noted below, is outside 
the competence of the veteran as a layperson.  

With regard to the veteran's claimed carbine shoulder, the 
Board notes that there is lay testimony of a continuity of 
symptomatology since service.  However, as will be discussed 
in greater detail below, the medical evidence of record 
includes the reports of two physical examinations conducted 
in 2006 and 2007, which revealed no evidence of a current 
disability of the shoulder.  For this reason, the Board finds 
that there is sufficient evidence of record to render a 
decision on this appeal, and that a VA examination is not 
necessary.  See also McLendon, supra.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Factual Background

Service treatment records associated with the claims file 
reveal that the veteran was treated for an upper respiratory 
infection in December 1962.  There was no evidence of 
treatment for a left shoulder injury, a cyst, or a carcinoma 
of the bladder.  The veteran's July 1965 separation 
examination revealed a normal clinical examination of the 
veteran's upper extremities, his lungs and chest, and his 
genitourinary system.  

Private treatment reports from Hazard Appalachian Regional 
Hospital including records from V. Goli, M.D., dated from 
April 1996 to August 2002.  In April 1996 the veteran was 
diagnosed with a carcinoma of the bladder with urethral 
bleeding for which the veteran underwent a cystoscopy, 
transurethral resection of a bladder tumor.  A pathology 
report revealed papillary transitional cell carcinoma, grade 
I, bladder tumor.  Also in April 1996, a chest x-ray was 
reported to reveal no active cardiopulmonary process or 
evidence of metastases.  In October 1998 the veteran was 
noted to have undergone a urine cytology which revealed 
atypical cells suggestive of low grade transitional cell 
carcinoma but a follow-up cytology in November 1998 was 
negative for malignant cells.  Again in November 2001 a urine 
cytology revealed a single group of atypical cells suspicious 
for transitional cell carcinoma but an August 2002 cytology 
was negative for malignant cells.  

Private treatment reports from P. Das, M.D., of the Mountain 
After Hours Clinic, dated from May 2002 to November 2003 
included an examination of the veteran's lungs in September 
2002 which revealed no rales or rhonchi.  In January 2003 an 
office note indicated that a November 2002 chest x-ray 
reportedly showed pneumoconiosis.  No x-ray was associated 
with the records.  

Associated with the claims file is a memorandum from the 
Department of the Air Force dated in May 2004.  The 
memorandum indicated that the subject referred to radiation 
dose information on the veteran.  The Department of the Air 
Force queried the United States Air Force (USAF) Master 
Radiation Exposure Registry (MRER) which researched all 
information available to them for records of occupational 
radiation exposure monitoring.  The MRER found no external or 
internal exposure data for the veteran.  It was noted that 
the MRER is the single repository for occupational radiation 
exposure monitoring for all Air Force Personnel.  

The veteran submitted a lay statement from C. V., a fellow 
service member who served with him from 1963 to 1964.  C. V. 
indicated that he and the veteran worked around three 
different mace missile sites and were exposed to low level 
radiation.  He also reported that the veteran reported to 
sick call for a problem with his shoulder and was diagnosed 
with a condition referred to as 'carbine shoulder.'

Associated with the claims file are VA outpatient treatment 
reports dated from April 2006 to October 2007.  In April 2006 
the veteran reported a past medical history of shoulder 
injury with chronic pain in his left shoulder since 1964, 
bladder cancer in 1990, and asbestos spots on lungs with a 
history of asbestos exposure when he was in service in the 
1960s.  Similar findings were reported in May 2007 and the 
veteran declined a chest x-ray at that time.  At those times 
examination of the lungs revealed that his breathing was even 
and unlabored and clear to auscultation bilaterally.  A 
musculoskeletal examination in April 2006 revealed no 
arthralgias or myalgias and a musculoskeletal examination in 
May 2007 revealed full range of motion.  

The veteran submitted a January 2007 letter to the editor of 
the Arizona Republic which indicated that thousands of 
veterans were exposed to asbestos fibers while serving in the 
military.  The letter further indicated that veterans exposed 
to asbestos decades ago are now being diagnosed with often-
deadly diseases due to the long latency periods associated 
with asbestos-related diseases.  The letter was noted to have 
been written by a past state commander of the Arizona 
Department of Veterans of Foreign Wars.  



III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In 
addition, certain chronic diseases, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Lung Disability

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.

The information and instructions from the DVB Circular have 
been included in a VA Adjudication Procedure Manual, M21-1 
(M21-1MR), Part IV.  The Court has held that VA must analyze 
a veteran's claim of entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols of these guidelines.  Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).

The DVB Circular guidelines note that the most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  "Asbestosis is a pneumoconiosis due 
to asbestos particles."  McGinty, 4 Vet. App. at 429 (1993).

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to exposure in service.  Dyment v. West, 
13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 
(1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  
The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of the disease, and that an asbestos-related disease can 
develop from brief exposure to asbestos.

The veteran contends that he was exposed to asbestos while in 
service.  He contends that while he was serving in Germany he 
was housed in an old World War II barracks which was 
insulated with asbestos which resulted in his development of 
a lung disability.  

The veteran's STRs are negative for any evidence of a lung 
disorder.  No exposure to asbestos was noted in the service 
records.  The evidence of record reveals that a chest x-ray 
dated in April 1996 indicated no active cardiopulmonary 
process or evidence of metastases.  Treatment records from 
Dr. Das indicate that a chest x-ray performed in November 
2002 reportedly showed pneumoconiosis.  However, the x-ray 
was not included in the records and Dr. Das did not link the 
diagnosis to asbestos exposure or the veteran's military 
service.  While the VA outpatient treatment reports indicate 
that the veteran reported asbestos spots on lungs in April 
2006 and May 2007, he declined a chest x-ray at VA in May 
2007, and these records contain no clinical evidence of 
asbestos-related disability.

In essence, the only evidence of exposure to asbestos during 
service is the veteran's lay report that there was asbestos 
insulation in his barracks.  The veteran's primary specialty 
during service was air policeman.  Occupations that typically 
have high exposure to asbestos include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products.  The veteran's occupation 
does not fall into this category.

Assuming that the statements from the veteran are true to the 
extent that the buildings he lived in are actually some of 
the original buildings from WWII, there is no objective 
evidence that the buildings were made of a material which 
included asbestos.  The veteran provides no explanation as to 
how he is qualified to make a determination as to the content 
of the building materials used in the construction of the 
barracks simply from a visual inspection.  Moreover, he 
claims only that he may have been exposed to asbestos from 
living in these buildings.  The statements are far too 
speculative to be persuasive evidence that the veteran was 
exposed to asbestos during active duty service.  Furthermore, 
the veteran is not shown to be competent to offer an opinion 
that exposure of such a nature could cause or contribute to 
any current lung disorder.

As noted above, the veteran has submitted a letter to the 
editor which indicated that thousands of veterans were 
exposed to asbestos fibers while serving in the military and 
that veterans exposed to asbestos decades ago are just now 
being diagnosed with often-deadly diseases due to the long 
latency periods associated with asbestos-related diseases.  
The Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
however, the article submitted by the veteran was not written 
by a medical professional and it is not accompanied by any 
medical opinion of a medical professional supporting his 
claim.  It also does not provide any detail as to the nature 
and degree of asbestos exposure that has been found to result 
in disability decades later.  For this reason, the Board must 
find that the article submitted by the veteran does not 
contain the necessary specificity to constitute competent 
evidence of the claimed medical nexus.  See Sacks, 11 Vet. 
App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996)

Under these circumstances, as there is no competent medical 
evidence establishing that the veteran has a lung disability 
that is related to service, including exposure to asbestos, 
service connection must be denied.



B.  Carcinoma of the Bladder

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000).  First, there are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, direct service connection may be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service.  Third, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a "radiogenic disease." See 38 C.F.R. 
§ 3.311(b)(2),(4) (2008).  The Board notes that urinary 
bladder cancer is one of the diseases listed as a radiogenic 
disease.  38 C.F.R. § 3.311(b)(2)(xiii).  

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  
See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), 
(2).  The term "radiation-exposed veteran" means a veteran 
who participated in a "radiation-risk activity."  See 38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; certain 
presence on the grounds of a gaseous diffusion plant located 
in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee; or certain service 
before January 1, 1974, on Amchitka Island, Alaska.  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 
Fed. Reg. 3,612-16 (Jan. 25, 2002).

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
radiation in service.  See Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation 
provides that:

In all claims in which it is established 
that a radiogenic disease first became 
manifest after service . . . and it is 
contended the disease is a result of 
exposure to ionizing radiation in 
service, an assessment will be made as to 
the size and nature of the radiation dose 
or doses.  When dose estimates provided . 
. . are reported as a range of doses to 
which a veteran may have been exposed, 
exposure at the highest level of the dose 
range reported will be presumed.

38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological 
obligations upon both parties.  Wandel v. West, 11 Vet. App. 
200 (1998).  First, there must be evidence that the veteran 
suffered from a radiogenic disease.  38 C.F.R. § 3.311(b)(2), 
(4).  This disease must manifest within a certain time 
period. 38 C.F.R. § 3.311(b)(5).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1).  After referral, the Under Secretary for 
Benefits must then determine the likelihood that the 
claimant's exposure to radiation in service resulted in the 
radiogenic disease.  38 C.F.R. § 3.311(c)(1).  This section 
provides two options:

(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports 
the conclusion it is at least as likely 
as not the veteran's disease resulted 
from exposure to radiation in service, 
the Under Secretary for Benefits shall so 
inform the regional office of 
jurisdiction in writing. The Under 
Secretary for Benefits shall set forth 
the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section.

(ii) If the Under Secretary for Benefits 
determines there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall so inform the regional office of 
jurisdiction, in writing, setting forth 
the rationale for this conclusion.

38 C.F.R. § 3.311(c)(1).

Since this determination relies heavily on medical and 
scientific findings and analysis, the Under Secretary for 
Benefits may request an advisory opinion from the Under 
Secretary for Health to assist in carrying out the obligation 
imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) 
(authorizing the Under Secretary for Benefits to request an 
advisory opinion from the Under Secretary for Health).

The veteran claims that he was exposed to radiation while 
serving on guard duty at three different mace missile sites 
and that such exposure caused his carcinoma of the bladder.  

In this case, the veteran's claim of exposure to ionizing 
radiation is not conceded.  Correspondence from the 
Department of the Air Force indicated that the Department of 
the Air Force queried the USAF MRER which researched all 
information available to them for records of occupational 
radiation exposure monitoring and the MRER found no external 
or internal exposure data for the veteran.  While the veteran 
may believe he was exposed to ionizing radiation as a 
consequence of his presence at missile sites, the Board notes 
that this is not a radiation risk activity identified in the 
applicable regulations, and that the veteran is not shown to 
be competent to opine as to whether or not he was exposed to 
radiation merely as a result of his presence at a missile 
site, and, if so, how much.  Consequently, while bladder 
cancer is among the "radiogenic diseases" listed under 38 
U.S.C.A. § 1112(c)(2) and 38 C.F.R. § 3.309(d)(2), and 
recognized by VA as s result of such exposure, service 
connection for bladder cancer may not be presumed under 38 
U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d)(2).  

Furthermore, as no records of occupational exposure could be 
located, and no alternative competent evidence was submitted 
by the veteran, there is no basis for undertaking further 
evidentiary development under the provisions of 38 C.F.R. 
§ 3.311 for claims based on exposure to ionizing radiation.  
See 38 C.F.R. § 3.11(a)(2)(iii).  

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 
(1994).  However, in this case the veteran's STRs are 
entirely negative for any reference to a carcinoma of the 
bladder.  The veteran was not diagnosed with a carcinoma of 
the bladder until April 1996, more than thirty years after 
the veteran separated from service.  There is no medical 
opinion evidence to indicate that the veteran's carcinoma of 
the bladder was more likely than not related to service.  
Under these circumstances, as there is no competent medical 
evidence establishing that the veteran's carcinoma of the 
bladder was related to his military service, service 
connection must be denied.

C.  Carbine Shoulder

The veteran contends that he was diagnosed with carbine 
shoulder in service in 1964 or 1965.  He said he was not 
familiar with the term carbine shoulder until that time.  He 
indicated that the term carbine shoulder was explained to him 
to be a condition brought on by carrying a heavy weapon on 
the shoulder for extended periods of time which causes the 
muscle and nerve endings to become stretched on the opposite 
shoulder.  He said he has pain and numbness around this area.  

The veteran's STRs did not reveal any treatment for a 
shoulder disability.  However, the Board is cognizant that 
the veteran is competent to describe experience pain and 
other symptoms in his shoulder during service, and 
thereafter.  See Jandreau, supra.  However, even assuming 
that the veteran experienced symptoms in service and was 
diagnosed with carbine shoulder at that time, none of the 
medical evidence, either VA or private, indicates that the 
veteran has a current chronic disability of his shoulder.  In 
fact, when examined by VA in April 2006, a musculoskeletal 
examination revealed no arthralgias or myalgias and a 
musculoskeletal examination in May 2007 revealed full range 
of motion.  Neither examination resulted in a diagnosis of a 
distinct shoulder disability.  The Court has held that a 
symptom such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

Without a pathology to which the complaints of left shoulder 
pain can be attributed, there is no basis to find a left 
shoulder disability for which service connection may be 
granted.  38 C.F.R. § 3.304(f).

D  Cyst Removal

The veteran clams that he had a large cyst removed from his 
left shoulder and continues to have pain and numbness in his 
shoulder which becomes worse in cold weather.  

The veteran's STRs do not document any evidence of treatment 
for a cyst on his left shoulder.  Furthermore, none of the 
medical evidence, either VA or private, indicate that the 
veteran was treated for a cyst on his left shoulder.  In 
addition, the veteran has not alleged that a cyst had its 
onset while he was on active duty.  Rather, he asserts that 
the disability developed decades later, and is secondary to 
the carbine shoulder he was allegedly diagnosed with in 
service.  However, as discussed above, as a lay person, the 
veteran is not competent to offer an opinion linking the 
development of a cyst to a physical injury sustained several 
decades earlier.  There is no medical evidence otherwise 
suggesting a link between  the claimed cyst of his left 
shoulder and his military service.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a cyst removal.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).


ORDER


Entitlement to service connection for a lung disability 
including as due to asbestos is denied.

Entitlement to service connection for carcinoma of the 
bladder as a result of exposure to ionizing radiation is 
denied.

Entitlement to service connection for carbine shoulder is 
denied.

Entitlement to service connection for cyst removal is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


